Citation Nr: 0203338	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  98-11 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for a 
bilateral foot disability.

Entitlement to service connection for the residuals of a 
right leg contusion.

Entitlement to service connection for the residuals of a 
right tibia contusion.

Entitlement to service connection for the residuals of a 
right fibula contusion.

Entitlement to service connection for the residuals of a 
right knee laceration.

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from November 1954 to November 
1956.

This appeal arose from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied the veteran's claims for service 
connection for the residuals of a right leg contusion, the 
residuals of a right tibia contusion, the residuals of a 
right fibula contusion, the residuals of a right knee 
laceration and a left ankle disability and denied the 
veteran's request to reopen his claim for service connection 
for a bilateral foot disability.

This final decision will be limited to the issue of whether 
new and material evidence has been submitted to reopen the 
veteran's claim for service connection for a bilateral foot 
disability.  The Board of Veterans' Appeals (Board) is 
undertaking additional development on the issues of service 
connection for the residuals of a right leg contusion, the 
residuals of a right tibia contusion, the residuals of a 
right fibula contusion, the residuals of a right knee 
laceration and a left ankle disability as well as on the 
issue of service connection for a bilateral foot disability 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing the 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  An April 1991 unappealed RO decision denied the veteran's 
request to reopen his claim for service connection for a 
bilateral foot disability.

2.  Some of the evidence added to the record since the April 
1991 RO decision is, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to decide fairly the merits of the claim of 
service connection for a bilateral foot disability.


CONCLUSIONS OF LAW

1.  The April 1991 RO decision denying service connection for 
a bilateral foot disability is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2001).

2.  Evidence submitted since the April 1991 RO decision is 
new and material, and the veteran's claim of service 
connection for a bilateral foot disability is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C.A. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West Supp. 2001) which states that 
nothing in section 5103A precludes VA from providing such 
other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620, 45628-45629.  Here, the veteran's claim was filed 
prior to August 29, 2001, and, as such, these changes are not 
applicable in the instant case.

The Board acknowledges that VBA Fast Letter No.01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  In any event, since the veteran's claim is 
reopened, VA's duty to assist is clearly triggered under the 
cited legal authority. 

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The veteran's claim for service connection for a bilateral 
foot disability was originally denied by an unappealed 
January 1971 RO decision, and the veteran's request to reopen 
was denied in an April 1991 decision.  The evidence which was 
of record at the time of both of these decisions was the same 
and included the veteran's service medical records, and a 
statement from a private physician.

The service medical records reflect that at time of an April 
1951 pre-induction examination, the veteran reported that he 
had been rejected for military service in February 1951 
because of "Flat feet weak arches."  On a November 1954 
entrance examination his feet were reported to be normal.  In 
January 1955 the veteran reported that he had been 
experiencing feet pain since the age of 6 or 7 and that he 
went to a physician and was given arch supports.  He was 
treated for aching feet in March 1955.  On examination in 
November 1956 for separation from service his feet were found 
to be normal.
A private physician, in a statement dated and received in 
November 1970, related that he examined the veteran that 
month.  A history of very swollen and painful feet for many 
years was reported.  The veteran's current symptoms were 
severe pain, both feet.  A diagnosis of painful feet, 
etiology unknown, was reported.

The documents which have been made part of the record since 
the April 1991 RO decision denying the veteran's request to 
reopen his claim for service connection for a bilateral foot 
disability include copies of service medical records, VA 
outpatient treatment records, statements from a podiatrist 
and VA physicians, and testimony from the veteran at a June 
1998 hearing on appeal.

In attempting to reopen his claim, the veteran again avers, 
and has offered testimony in support of his belief, that his 
bilateral foot disability became worse during active service.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306.

The podiatrist, in a March 1998 statement, indicated that the 
veteran had congenital talipes calcaneal valgus.  After 
noting that the veteran's military duty required marching 
during basic training, it was stated that this aggravated the 
veteran's foot type.  A VA physician, in an September 1998 
statement, related that the veteran had bilateral ankle 
arthritis and a condition known as tarsal coalition and the 
veteran's activity in the military aggravated his ankle 
arthritis.  A second VA physician, in an October 1998 
statement, indicated that the veteran's bilateral tarsal 
coalition caused prolonged pain and functional limitation 
during service.

The Board finds that the statements from these physicians and 
the podiatrist, when considered with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The new 
evidence is material because it tends to suggest that the 
veteran's bilateral foot disability increased in severity 
while he was on active duty.

The Board finds that some of the evidence added to the record 
since the April 1991 RO decision was not previously of 
record, is relevant, and is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
claim for service connection for a bilateral foot disability.  
Accordingly, new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
bilateral foot disability and the April 1991 decision denying 
the veteran's request to reopen his claim is not final.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  In light of 
the this determination, development action on the veteran's 
underlying claim of service connection for a bilateral foot 
disability must be accomplished by the Board.  (See 
introduction to this decision, above.) 


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for a 
bilateral foot disability; to this extent only, the appeal is 
granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

